*549OPINION.
Steenhagen
: From the foregoing facts, which are all those in the record in respect of the factors of taxable income, it is utterly impossible to determine the taxpayer’s liability. Briefs have been filed upon the question whether the reimbursement by the Postmaster General of the company’s income tax under section 5 of the contract was taxable income of the company, and whether that issue is controlled by the decision in Appeal of New York, Ontario & Western Ry. Co., 1 B. T. A. 1172. But the facts are inadequate for the consideration of such questions. Did the company pay any taxes, and, if so, what were they, how were they computed, and how were they assessed ? Did the Postmaster General pay the company, and, if so, when and in what amount? The equivocal fact that the taxpayer allocated certain amounts is too uncertain, and we dare not assume its significance.